Mahoney, P. J., and Main,"J.,
concur in part and dissent in part in the following memorandum by Mahoney, P. J. Mahoney, P. J. (concurring in part and dissenting in part). Since we cannot accept the narrow construction afforded Barr v County of Albany (50 NY2d 247) by the majority which would confine the assumption of responsibility for the tortious acts of Deputy Sheriffs by county governments solely to instances where the governmental entity has enacted a local law to that effect, we are constrained to dissent from that portion of the majority’s opinion which would affirm the dismissal of the complaint against defendant. In Barr, the Court of Appeals was confronted with a local law that expressly assumed on behalf of Albany County responsibility for the acts of its Deputy Sheriffs. Such an open declaration of intent to accept liability for tortious acts of the employees of the Sheriff, reasoned the court, is not prohibited by the State Constitution, which merely mandates that a county “shall never be made responsible for the acts of the sheriff” (NY Const, art XIII, § 13, subd [a]). However, nowhere in Barr did our highest court say, as does the majority herein, that only a local law expressly assuming liability for acts of the Sheriff’s hirelings can serve to remove a county from the protection afforded by our State Constitution. To the contrary, the Court of Appeals stated “Thus, it is clear that a county may, by legislative enactment, assume responsibility for the tortious acts of its Deputy Sheriffs as distinguished from the acts of the Sheriff himself” (Barr v County of Albany, supra, p 257). Here, the complaint alleges an employment relationship between defendant and the two Deputy Sheriffs involved in plaintiff’s arrest and, as conceded by the majority, the affidavit of plaintiff’s attorney in opposition to defendant’s motion to dismiss avers that the county’s liability insurance policy covers all employees of the county, including Deputy Sheriffs. Finally, the attorney’s affidavit states the belief that the members of the Sheriff’s office were unionized although the terms of any labor agreement with the county were unkown. Cumulatively, the complaint as enlarged by the attorney’s affidavit (see Guggenheimer v Ginzburg, 43 NY2d 268), although inartfully drawn, *695adequately states a cause of action, sufficient to resist a motion to dismiss the complaint, to the effect that defendant legislatively assumed responsibility for the tortious acts of its Deputy Sheriffs. Accordingly, we would modify Special Term’s order by reversing that portion which granted defendant’s motion to dismiss the complaint.